Citation Nr: 0031714	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-51 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Whether the claimant timely filed an appeal as to the 
issue of entitlement to service connection a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to July 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1994 and July 1995 rating 
decisions of the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the August 
1994 rating decision, the RO denied entitlement to service 
connection for hair loss, gastroenteritis, bilateral knee 
disorder, a bilateral wrist disorder, a bilateral foot 
disorder, and hearing loss with tinnitus.  In the July 1995 
rating decision, the RO continued the denial of entitlement 
to service connection for a disorder causing hair loss, a 
bilateral foot disorder, a right knee disorder, and a 
psychiatric disorder.

In March 1996, the veteran filed a notice of disagreement as 
to the claims of entitlement to service connection for a 
disorder causing hair loss, a right knee disorder, a 
bilateral foot disorder, and a psychiatric disorder.  
Therefore, because he did not appeal the claims of 
entitlement to service connection for gastroenteritis, a 
bilateral wrist disorder, and hearing loss with tinnitus, 
these claims are not considered part of the current appellate 
review. 

In March 1998, the RO granted entitlement to service 
connection for alopecia areata and assigned a 10 percent 
evaluation, effective July 20, 1993, and granted entitlement 
to service connection for generalized anxiety disorder and 
assigned a 50 percent evaluation, effective March 25, 1995.

The veteran did not file a notice of disagreement following 
the grant of service connection for alopecia areata and 
generalized anxiety disorder, and thus these claims are no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).

In an August 2000 rating decision, the RO continued the 
10 percent evaluation for alopecia areata and the 50 percent 
evaluation for generalized anxiety disorder.  The veteran has 
not submitted a notice of disagreement as to these issues, 
and thus these claims are not considered part of the current 
appellate review.


REMAND

This case was previously before the Board in January 2000.  
The Board notes that its prior remand is confusing as to what 
issues are properly before it.  On the title page of the 
remand, the Board listed the issues as entitlement to service 
connection for a left knee disorder and entitlement to 
service connection for a bilateral foot disorder.  The 
correct issues on appeal were entitlement to service 
connection for a right knee disorder and a bilateral foot 
disorder.  In the body of the remand, however, the Board 
properly addressed the claim of entitlement to service 
connection for a right knee disorder.

The purpose of the remand was for the RO to determine if the 
veteran had filed a timely substantive appeal as to the 
claims of entitlement to service connection for a right knee 
disorder (even though the Board had erred in putting the 
claim of entitlement to service connection for a left knee 
disorder on the title page) and a bilateral foot disorder.

In March 2000, the RO issued a supplemental statement of the 
case, where it determined that the veteran had filed a timely 
substantive appeal as to the claims of entitlement to service 
connection for a left knee disorder and a bilateral foot 
disorder.  Therefore, the veteran has been confused into 
thinking that the claim of entitlement to service connection 
for a left knee disorder was currently on appeal.

Based on the RO's findings in the March 2000 supplemental 
statement of the case, the Board concludes that the veteran 
perfected appeals as to the claims of entitlement to service 
connection for a right knee disorder and a bilateral foot 
disorder.  The Board, however, has determined that it is not 
clear as to whether the veteran has timely appealed the claim 
of entitlement to service connection for a left knee 
disorder.  The reasons are explained below.

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the appellant has a 
duty to express disagreement with a decision of the VA by 
filing a notice of disagreement and to timely perfect the 
appeal by filing a substantive appeal following the issuance 
of a statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 
20.302(a), (b) (2000).  

As to the first step of initiating appellate review, the 
veteran is to submit a notice of disagreement within one year 
from the date that the agency mails notice of the 
determination to the veteran.  See 38 C.F.R. § 20.302(a).  
After the preparation and mailing of the statement of the 
case, the veteran then has the burden to submit a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); see 
38 C.F.R. § 20.302(b).  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the veteran, 
or within the remainder of the one-year period from the date 
of mailing the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).

In the August 1994 rating decision, the RO denied, inter 
alia, the claim of entitlement to service connection for a 
left knee disorder.  That decision was sent to the veteran on 
August 25, 1994.  In March 1995, the veteran's representative 
asked that the RO reconsider the veteran's claim of 
entitlement to service connection for a right knee disorder.  
The veteran's representative, however, did not address the 
claim of entitlement to service connection for a left knee 
disorder.  Therefore, in the July 1995 rating decision, which 
was sent to the veteran on November 1, 1995, the RO addressed 
only the veteran's claim of entitlement to service connection 
for a right knee disorder.

In a statement from the veteran in January 1996, he did not 
address his left knee disorder, but addressed his right knee 
disorder.  Additionally, in the notice of disagreement, filed 
by the veteran's representative, which was received in March 
1996, the veteran's representative did not address the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  Therefore, when the RO issued a 
statement of the case in April 1996, it did not include the 
claim of entitlement to service connection for a left knee 
disorder.

In the veteran's substantive appeal, received in November 
1996, he addressed both of his knees.  This is the first 
showing of the veteran's disagreement with the RO's denial of 
entitlement to service connection for a left knee disorder.  
It is not clear whether this would constitute a timely notice 
of disagreement, as the rating decision, which denied 
entitlement to service connection for a left knee disorder 
was issued on August 25, 1994.  See 38 C.F.R. § 20.302(a) (a 
notice of disagreement is to be submitted within one year 
from the date that the agency mails notice of the 
determination to the veteran).

In a March 1998 rating decision, the RO again adjudicated the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  The veteran's representative submitted a 
VA Form 646, Statement of Accredited Representation in 
Appealed Case, which was received in October 1999 and 
included the issue of entitlement to service connection for a 
left knee disorder.  It is unclear whether the VA Form 646 
could constitute a timely notice of disagreement as to this 
claim.  See id.

Therefore, the Board has determined that the RO needs to 
consider whether the veteran submitted a timely notice of 
disagreement as to the claim of entitlement to service 
connection for a left knee disorder.  If it determines that 
he has not submitted a timely notice of disagreement, it must 
then allow the veteran an opportunity to submit argument on 
the issue of timeliness of his notice of disagreement as to 
this claim.

As to the claims of entitlement to service connection for a 
right knee disorder and a bilateral foot disorder, the Board 
observes that recently enacted legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a veteran in developing the facts pertinent his claim, 
and expanded the VA's duty to notify the veteran and his 
representative, if any, concerning the aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary to make a decision on the claim when 
the record contains (1) competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability and (2) indicates that the disability or 
symptoms may be associated with the claimant's active duty.

A February 1995 MRI of the right knee shows an unusual 
morphology to the periphery of the posterior horn of the 
medial meniscus, which the radiologist stated may indicate a 
tear.  Additionally, a popliteal cyst was noted.

A July 1997 VA examination report shows the veteran was 
diagnosed with symptomatic tinea pedis.

Therefore, the veteran has brought forth evidence of current 
disabilities related to both the right knee and the bilateral 
foot.  Additionally, he has attributed his right knee pain 
and tinea pedis of the feet to service.  Thus, the evidence 
of record establishes that a VA examination, to include a 
medical opinion, is necessary to make a decision on the 
claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his tinea pedis 
and right knee complaints.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of a right knee disorder and a 
bilateral foot disorder, to include tinea 
pedis.  The examiner must have an 
opportunity to review the veteran's 
claims file.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that a right knee disorder and a 
bilateral foot disorder, claimed as tinea 
pedis, were incurred in service or are 
due to an undiagnosed illness.  The RO 
should remind the examiner that a 
disability, which has been attributed to 
a known diagnosis, cannot be a disability 
due to an undiagnosed illness.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  On remand, the RO should ensure 
adherence to the new statutory 
provisions.

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
right knee disorder and a bilateral foot 
disorder, claimed as tinea pedis, to 
include the issue of whether the veteran 
has timely appealed his claim of 
entitlement to service connection for a 
left knee disorder.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and the opportunity to respond.  As to the claim 
of entitlement to service connection for a left knee 
disorder, the RO should prepare and furnish to the veteran 
and his representative a statement of the case which 
explicitly addresses the mandatory filing requirements for a 
timely notice of disagreement and clearly informs them that 
the veteran has failed to file a notice of disagreement in a 
timely manner as to this claim.  A 60-day period must be 
given to the veteran to respond to any supplemental statement 
of the case issued by the RO.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	James R. Siegel
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -
